 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   N. S B,                                           No. 2:20–cv–29–KJM–KJN PS

12                        Plaintiff,                   ORDER GRANTING EXTENSION OF TIME

13             v.                                      (ECF No. 9)

14   JOHN PASCARELLA,
15                        Defendants.
16

17             On January 9, 2020, Defendant filed motions to dismiss and to change venue, setting each

18   for a February 13 hearing. (ECF Nos. 4, 6, 8.) Plaintiff was obligated to file and serve a written

19   opposition or statement of non-opposition by January 30, 2020. See L.R. 230(c). No opposition

20   was submitted, and so the Court continued the hearing to March 5 and ordered Plaintiff to

21   respond by February 20. Thereafter, Plaintiff requested an extension of 60 days to file the

22   opposition, indicating he is seeking the assistance of counsel before he responds. (ECF No. 9.)

23             Finding good cause, the Court GRANTS the extension. Plaintiff shall file his opposition

24   by April 16, 2020. Defendant’s reply, if any, is due by April 23, 2020, and the hearing on these

25   motions is CONTINUED to April 30, 2020, at 10:00 a.m., in Courtroom 25.

26             SO ORDERED.

27   Dated: February 4, 2020
     nsb.29
28
                                                       1
